Citation Nr: 1234429	
Decision Date: 10/03/12    Archive Date: 10/11/12	

DOCKET NO.  07-33 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE
 
What evaluation is warranted for posttraumatic stress disorder from October 25, 2006 to June 2, 2011?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
  

INTRODUCTION
 
The Veteran served on active duty from May 1970 to February 1972.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
 
In a rating decision of August 2011, the RO granted a 100 percent schedular evaluation for posttraumatic stress disorder, effective from June 3, 2011, the date of a VA psychiatric examination.  Accordingly, the Board will confine its review solely to the issue noted on the title page of this decision.
 
This case was previously before the Board in April 2011, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.
 
 
FINDING OF FACT
 
During the period from October 25, 2006 to June 2, 2011, the Veteran's posttraumatic stress disorder was manifested by occupational and social impairment with reduced reliability and productivity, but not by objective evidence demonstrating occupational and social impairment with deficiencies in most areas.
 
 
CONCLUSION OF LAW
 
The criteria for a 50 percent evaluation, but no greater, for posttraumatic stress disorder during the period from October 25, 2006 to June 2, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, inasmuch as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 
 
Moreover, VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
Increased Rating
 
In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file and on Virtual VA, which includes his multiple contentions and those of his spouse, as well as VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
The Veteran in this case seeks an increased evaluation for posttraumatic stress disorder.  In is contended that manifestations of that disability during the period from October 25, 2006 to June 2, 2011 were more severe than then evaluated, and productive of a greater degree of impairment than was reflected by the 30 percent schedular evaluation in effect for that period.
 
Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2, the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1)
 
In the January 2007 rating decision, VA granted service connection and a 30 percent evaluation for posttraumatic stress disorder, effective from October 25, 2006.  The Veteran voiced his disagreement with that decision.  In an August 2011 rating decision VA granted a 100 percent schedular evaluation for posttraumatic stress disorder, effective from June 3, 2011.  Accordingly, the current appeal concerns the rating warranted from October 25, 2006 to June 2, 2011.
 
In that regard, following the private administration of a posttraumatic stress disorder diagnostic scale in December 2006, the Veteran was assigned a Symptom Severity Score of 38, corresponding to a Symptom Severity Rating of "severe."  The corresponding Global Assessment of Functioning Score assigned was 36, which was reportedly "overwritten," resulting in a Global Assessment of Functioning Score in the range from 21 to 30.  According to the evaluating psychologist, the Veteran's symptomatic distress levels were in the "clinical range," suggesting that a more intensive and detailed evaluation of his mental status was called for.  Further noted was that, given the Veteran's extremely large number of elevated syndromes, it was very difficult to interpret his score patterns unless one or more dimension scores were unusually high.  Nonetheless, it was clear that the Veteran was experiencing significant psychological difficulties, and should be more intensively evaluated.
 
At a January 2007 VA psychiatric examination the Veteran's claims folder and medical records were available, and were reviewed.  When questioned, the Veteran indicated that he had never been hospitalized for treatment of a mental disorder.  Nor was he currently receiving treatment for a mental disability.  According to the Veteran, he had been experiencing problems with depression and anxiety, as well as episodes of "angry acting."  Reportedly, these symptoms and behaviors occurred on a daily basis, though the Veteran's "angry episodes" of acting out occurred only when triggered.  When further questioned, the Veteran indicated that he had only very limited friendships, and did not generally associate with others, such as coworkers.  The Veteran admitted to the continued use of alcohol consisting of two to three six-packs of beer at a time, three to four times per week.  The Veteran denied a history of suicide attempts.
 
On mental status examination, the Veteran's psychomotor activity was unremarkable.  His speech was coherent, though somewhat mumbled, and his attitude was cooperative but guarded.  The appellant's affect was constricted, with a dysphoric mood, and intact attention span.  He showed no significant problems with cognition (i.e., an intact memory).  The Veteran was alert and well oriented, with unremarkable thought processes.  While experiencing a reportedly "episodic death wish" and suicidal ideation, the Veteran denied any active intent for self harm.  He denied that any problems with hallucinations or delusions.  Evaluation of the Veteran's judgment and insight showed that he understood the outcome of his behavior, and understood that he had a problem.  The Veteran exhibited no obsessive or ritualistic behavior.  There was no evidence of panic attacks or homicidal thoughts.  Impulse control was described as good, though the Veteran was reportedly easily triggered into "road rage" by aggressive drivers.  Recent, remote, and immediate memory were described as normal.  At the time of examination, the Veteran indicated that he was working part time for a car rental company.  The pertinent diagnoses noted were chronic posttraumatic stress disorder and alcohol abuse, with a moderate chronic tendency towards social isolation, dysphoria, and some anhedonia during much of his adult life.  The Global Assessment of Functioning Score assigned was 60.  According to the examiner, the Veteran's posttraumatic stress disorder signs and symptoms resulted in deficiencies in his judgment, family relations, work, and mood.
 
During the course of VA outpatient psychological treatment in July 2007, the Veteran discussed his "excessive " alcohol use.  However, according to the Veteran, he did not feel that his alcohol use interfered significantly enough in his life to be motivated to really stop drinking.  According to the Veteran, his posttraumatic stress disorder consisted largely of nightmares and memories of friends getting killed.  The Veteran, however, stated that these symptoms were not highly disruptive to him.  According to the examiner, the Veteran's alcohol abuse was a major obstacle in his treatment for posttraumatic stress disorder, inasmuch as he did not feel prepared to undergo intensive psychotherapy, nor was he a good candidate for psychotropic medication due to his daily consumption of alcohol.  Significantly, at the time of evaluation, the Veteran did not voice any ideation, plan, or intent to harm himself or others.  Nor was any formal thought disorder in evidence.
 
During the course of VA outpatient treatment in September 2007, it was noted that the Veteran continued to drink, though he insisted that he had reduced his alcohol intake, and was only drinking twice a week.  When asked to quantify his alcohol consumption, the Veteran indicated that he was drinking two six-packs of beer twice a week.  The examiner questioned whether the Veteran was minimizing his use of alcohol.  
 
On further evaluation, the Veteran reported moderate depression and some sleep difficulties.  It was, however, unclear how much depression was related to the Veteran's posttraumatic stress disorder versus substance abuse.  While the Veteran complained of an occasional anxiety attack, it was unclear whether this constituted a true panic attack or withdrawal following excessive alcohol consumption.  The pertinent diagnoses noted were chronic posttraumatic stress disorder; depressive disorder, not otherwise specified; and alcohol abuse, episodic by history, with a Global Assessment of Functioning Score of 50.
 
During an October 2007 VA outpatient treatment session it was noted that medication prescribed for treatment of the Veteran's psychiatric symptomatology had resulted in "overall improvement."  More specifically, the Veteran's anxiety level was down, and his sleep increased to seven hours per night.  The Veteran's appetite was judged to be adequate, and though he continued to experience heightened anxiety, there was no evidence of any panic attacks.  The Veteran denied any significant or major depression despite days of dysphoria.  The examiner noted that dysphoria might be linked to continued alcohol use or abuse.  The pertinent diagnoses noted were chronic posttraumatic stress disorder; and alcohol abuse, probably continuous, with a Global Assessment of Functioning Score of 60.
 
During the course of VA outpatient treatment in February 2008, the Veteran denied suicidal ideation, and indicated that since his last visit, his mood had been improving, and was stable.  According to the Veteran, he was sleeping seven hours per night, and had a stable appetite.  On mental status examination, the Veteran was neatly groomed, and he maintained a goal-directed conversation.  His appetite was fair, and he denied feelings of hopelessness or helplessness.  The Veteran described his mood as stable.  He had good eye contact throughout the conversation.  The Veteran's affect was pleasant, and insight and judgment were fair.
 
At a February 2008 private counseling evaluation, it was noted that the Veteran was alert and well oriented.  The Veteran's insight was minimal, however, and he possessed little ability to abstract.  At the time of evaluation, the Veteran complained of "passive" suicidal ideation, and indicated that he was hopeful that he did wake up the next day.  The pertinent diagnoses noted were severe chronic posttraumatic stress disorder; recurrent major depression; panic disorder without agoraphobia, and a specific phobia for heights.  The Global Assessment of Functioning Score assigned was 49, with a past Global Assessment of Functioning Score of 55.
 
At a March 2008 VA psychiatric examination the claims folder and current treatment records were available, and were reviewed.  When questioned, the Veteran complained of nightmares and "panic attacks," in particular, were he to see a helicopter or smell diesel fuel.  According to the Veteran, he was sleeping six or seven hours a day with the help of medication, and his appetite was normal.  While the Veteran viewed his mood as anxious and depressed, he stated that he "felt better" with his medication.
 
On mental status examination, while the Veteran was initially somewhat irate, for the majority of the interview he was mostly cooperative, though a bit sullen.  According to the Veteran, he "deserved more than he was getting."  The Veteran was coherent and relevant, with goal-directed associations, and no psychomotor slowing.  While his mood was somewhat anxious and mildly depressed, his affect was appropriate.  He denied both suicidal and homicidal ideation.  Similarly denied were any problems with delusions or hallucinations.  At the time of evaluation, the Veteran denied any obsessions, phobias, or compulsions.  Moreover, he was alert and well oriented, with no evidence of any gross cognitive deformity.  Insight was fair, and judgment not grossly impaired.  The pertinent diagnosis was posttraumatic stress disorder, with a Global Assessment of Functioning Score of 60.  According to the examiner, the Veteran's social and occupational impairment was mild to moderate.
 
During a March 2008 VA outpatient treatment session the Veteran's posttraumatic stress disorder was described as "improved on current medications."  A Global Assessment of Functioning Score of 60 was assigned.
 
At an October 2008 VA outpatient psychological evaluation the Veteran was described as moderately anxious, with associated mildly pressured speech and ideation.  While the Veteran demonstrated a low tolerance for frustration in conversation, which was manifested as irritability, he exhibited adequate logic and reasoning capacity, in conjunction with a likely above-average intellect and potential for benefit from psychotherapy.  While insight potential was somewhat uneven, there was no evidence of any self-harm ideation.  There was no evidence of significant depressive activity.  The Veteran's thinking was fully intact and relevant.  His general sense of goal directedness suggested he would be a good candidate for group psychotherapy.
 
Currently of record is a November 2008 statement from the Veteran's spouse to the effect that, while the appellant was doing a bit better at times with the help of medication and counseling, he still had many days when he was "very challenging to live with."
 
During the course of VA outpatient treatment in November 2008, it was noted that the Veteran's mood had been fairly stable, and while he still experienced intermittent intrusive memories and occasional nightmares, his sleep had improved, while both his panic attacks and irritability had diminished.  On mental status examination, the Veteran's speech was of a normal rate and rhythm.  His mood was mildly dysphoric, his affect was appropriate in range, and he denied any suicidal ideation.  Thought processes were linear and coherent, and his thought content was free of hallucinations or delusions.  The pertinent diagnoses were chronic posttraumatic stress disorder and diminishing alcohol abuse, with a Global Assessment of Functioning Score of 60.
 
At the time of subsequent VA outpatient psychiatric treatment in January 2009, the Veteran indicated he was "doing a little better" on his medication.  The pertinent diagnosis noted was posttraumatic stress disorder, with a Global Assessment of Functioning Score of from 60 to 65.
 
At a May 2009 VA outpatient psychiatric treatment session the Veteran indicated that his mood had been fairly stable.  When questioned, the Veteran described his panic attacks as "infrequent," and his irritability as much diminished with medication.  According to the Veteran, his sleep had been adequate, and his alcohol use limited to four to five beers a week.  The Veteran reported that his job with a rental car company had been terminated, and that he currently spent his time at home taking occasional walks and doing minor things around the home.  On mental status examination, the Veteran was well groomed and responsive to questioning.  His speech was of a normal rate and rhythm.  While his mood was mildly dysphoric, his affect was appropriate in range.  The Veteran's thought processes were linear and goal-directed, and he denied suicidal ideation.  The Veteran's thought content was free of hallucinations and delusions.  The pertinent diagnosis noted was chronic posttraumatic stress disorder, with a Global Assessment of Functioning Score of 60.
 
In July 2010, the Veteran complained of occasional nightmares, as well as intermittent irritability.  The Veteran had requested that the examiner write a note stating that he was unemployable, inasmuch as he had been involved in several accidents while driving for his rental car company.  At the time, inquiry was made as to the Veteran's attempts to find other kinds of work.  The Veteran stated that he had not done this "because of the economy."  The Veteran then became rather angry due to the clinician's unwillingness to write a letter addressing what he felt was his "unemployability status due to medication."  When the clinician offered to attempt to switch the Veteran to another medication for anxiety, the appellant rejected this option.  On mental status examination, the Veteran's speech was normal in rate and rhythm.  His mood was dysphoric, and his affect became angry during the course of the session.  The Veteran's thought processes were linear and goal-directed, and thought content was free of hallucinations and delusions.  The appellant was still experiencing intermittent intrusive memories of his military experience, as well as "occasional dreaming."
 
At VA outpatient psychiatric treatment in February 2011, the Veteran indicated that he had been sleeping better at night, and that his appetite, concentration, and interest were okay.  While the Veteran's energy reportedly remained poor, his irritability and motivation were controlled.  The Veteran denied any problems with suicidal ideation, intent, plans, or past attempts.  The pertinent diagnoses noted were posttraumatic stress disorder; history of alcohol abuse, in partial remission; and chronic insomnia.  A Global Assessment of Functioning Score of 60 was assigned.
 
During the course of a May 2011 VA outpatient psychiatric treatment the Veteran indicated that his mood was intermittently dysphoric, with a lack of enthusiasm or interest in his daily life.  According to the Veteran, while he had been married to his third wife for the past ten years, she had recently verbalized thoughts of wanting to separate due to his irritability and disinterest in the relationship.  According to the Veteran, he currently performed a number of needful things around the home, including taking care of the outside property.  

On mental status examination, the Veteran was casually dressed and fairly well groomed, with speech which was normal in rate and rhythm.  While his mood was mildly dysphoric, his affect was appropriate in range.  The Veteran's thought processes were linear and goal-directed, and his thought content was free of hallucinations and delusions.  When questioned, the Veteran denied any problems with suicidal ideation.  The pertinent diagnoses noted were chronic posttraumatic stress disorder; and alcohol abuse, in partial remission, with a Global Assessment of Functioning Score of 60.
 
Pursuant to applicable law and regulation, the 30 percent evaluation in effect from October 25, 2006 to June 2, 2011 for the Veteran's posttraumatic stress disorder contemplates the presence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
In contrast, a 50 percent evaluation requires demonstrated evidence of occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.
 
Global Assessment of Functioning Scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), page 32].  A Global Assessment of Functioning Score of between 31 and 40 is defined as "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  A Global Assessment of Functioning Score of from 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A Global Assessment of Functioning Score of between 51 and 60 is defined as "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers)."  A Global Assessment of Functioning Score of between 61 and 70 is defined as "some mild symptoms (.e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships."
 
While the Rating Schedule does indicate that the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based on Global Assessment of Functioning Scores.  See 38 C.F.R. § 4.130.  Rather, Global Assessment of Functioning Scores are but one factor to be considered in conjunction with all other pertinent evidence of record.
 
In light of the evidence, the Board finds that during the period from October 25, 2006 to June 2, 2011, a 50 percent rating, but no greater, was warranted for the Veteran's posttraumatic stress disorder.  At no time during that period did the Veteran exhibit symptomatology consistent with a 70 percent evaluation, such as obsessional rituals which interfered with routine activities, or intermittently illogical, obscure, or irrelevant speech.  There was no evidence that the appellant suffered from near-continuous panic or depression affecting his ability to function independently, appropriately, or effectively.  There likewise was no evidence of impaired impulse control, such as unprovoked irritability with periods of violence.  Finally, there was no evidence of spatial disorientation, a neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or inability to establish and maintain effective relationships.  

While there was some evidence of suicidal ideation in the early portion of this appellate term justifying the assignment of a 50 percent rating, see, e.g., in January 2007 (appellant reported an episodic death wish) and February 2008 (appellant hoped that he would not wake up in the morning); the assignment of a 70 percent rating is not in order given the fact that after February 2008, the appellant almost always denied suicidal ideation or a desire for self harm.

The Board acknowledges, at the time of a private psychological evaluation in December 2006, the Veteran received a Symptom Severity Score of 38, reportedly consistent with a Global Assessment of Functioning Score of 36.  However, that determination appears to have been based solely upon history and/or complaints expressed by the Veteran, inasmuch as there is no evidence that, at the time of the assignment of that score, the examiner had access to either the Veteran's claims folder or his medical records.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The subsequent Global Assessment of Functioning Score of 49 assigned in February 2008 by the same private psychologist who had assigned the Global Assessment of Functioning Score in December 2006 likewise appears to have been based primarily on the Veteran's history and complaints.  Moreover, that score was assigned not simply for the Veteran's service-connected posttraumatic stress disorder, but it also took into account the appellant's nonservice-connected psychiatric disorders, such as recurrent major depression, panic disorder without agoraphobia, and a specific phobia for heights.  

In any case, not until the VA psychiatric examination on June 3, 2011, did the Veteran exhibit psychiatric symptomatology consistent with the 100 percent schedular evaluation now in effect.  More specifically, not until the time of that examination had the Veteran's posttraumatic stress disorder symptomatology progressed to the point where it was productive of total occupational and social impairment.  For the vast majority of the period from October 2006 to June 2011, the preponderance of the most probative evidence shows that the Global Assessment of Functioning Score assigned for posttraumatic stress disorder was 60 or better.  Such a score is indicative of no more than the 50 percent rating assigned in this decision.
 
Under the circumstances, a 50 percent evaluation for the Veteran's posttraumatic stress disorder during the period from October 25, 2006 to June 2, 2011 is appropriate.  A rating in excess of 50 percent is not warranted.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected posttraumatic stress disorder is appropriately contemplated by the Rating Schedule, and that referral for consideration of an extraschedular evaluation for the period in question is, therefore, not warranted.  Before a case may be referred for extraschedular consideration there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111   (2008). 

The Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology, as the very symptoms manifested by his posttraumatic stress disorder are included in the schedular rating criteria.  As a result, his disability picture is contemplated by the rating schedule.  Thus, a referral for submission for consideration of an extraschedular rating is not indicated. 38 C.F.R. § 3.321(b)(1)  are not met. 


ORDER
 
Entitlement to an initial evaluation of 50 percent, but no greater, for posttraumatic stress disorder during the period from October 25, 2006 to June 2, 2011 is granted subject to the laws and regulations governing the award of monetary benefits.

	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


